People v Hines (2022 NY Slip Op 03639)





People v Hines


2022 NY Slip Op 03639


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


439 KA 18-01534

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHN S. HINES, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered July 11, 2012. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that said appeal is unanimously dismissed (see People v Rodriguez , 269 AD2d 613, 613 [2d Dept 2000]; People v Donaldson , 55 AD2d 844, 844 [4th Dept 1976]).
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court